

117 S2636 IS: AuGmenting Research and Educational Sites to Ensure Agriculture Remains Cutting-edge and Helpful Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2636IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Hirono (for herself, Ms. Klobuchar, Mr. King, Ms. Smith, Mr. Merkley, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Research Facilities Act and the Agricultural Research, Extension, and Education Reform Act of 1998 to address deferred maintenance at agricultural research facilities, and for other purposes.1.Short titleThis Act may be cited as the AuGmenting Research and Educational Sites to Ensure Agriculture Remains Cutting-edge and Helpful Act or the AG RESEARCH Act.2.Agricultural research facilities(a)FindingsCongress finds that—(1)in 2019, agriculture and related industries—(A)contributed $1,109,000,000,000 to the gross domestic product of the United States (5.2 percent of the total gross domestic product of the United States); and(B)provided 22,200,000 jobs domestically (10.9 percent of total employment in the United States);(2)the Department of Agriculture funds more than $1,600,000,000 in research funding each year to schools of agriculture;(3)a study published in 2015 found that deferred maintenance needs at 91 schools of agriculture across the United States totaled $8,400,000,000, with a total replacement cost of $29,000,000,000; (4)a study published in 2021 found that deferred maintenance needs at schools of agriculture across the United States had increased to $11,500,000,000, with a total replacement cost of $38,100,000,000; and(5)infrastructure investments must be made at schools of agriculture to ensure that United States agricultural research remains globally competitive.(b)Evaluation of proposalsSection 3(d) of the Research Facilities Act (7 U.S.C. 390a(d)) is amended—(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and(2)by inserting before paragraph (2) (as so redesignated) the following:(1)review the proposal in consultation with representatives of National Institute of Food and Agriculture peer review panels;.(c)Grants for agricultural research facilitiesSection 4 of the Research Facilities Act (7 U.S.C. 390b) is amended to read as follows:4.Grants for agricultural research facilities(a)PurposeThe purpose of this section is to assist agricultural research facilities in efforts to alter or repair those facilities or equipment of the facilities necessary for conducting agricultural research.(b)Grant program(1)In generalThe Secretary shall establish in the National Institute of Food and Agriculture a competitive grant program to provide to agricultural research facilities the Federal share of the cost of the construction, alteration, acquisition, modernization, renovation, or remodeling of—(A)the agricultural research facilities; or(B)equipment of the agricultural research facilities necessary for conducting agricultural research.(2)Secretarial waiverNotwithstanding section 3(c)(2)(A), the Secretary may provide that the Federal share described in paragraph (1) is up to 100 percent of the costs described in that paragraph on a case-by-case basis, as the Secretary determines to be appropriate.(c)Requirements(1)Amount; terms and conditionsGrants awarded under this section shall be in such amounts and under such terms and conditions as the Secretary determines are necessary to carry out the purpose of this section.(2)Equitable distributionTo the maximum extent practicable, grants shall be awarded under this section to ensure—(A)an equitable geographic distribution of funds;(B)an equitable distribution of funds to diverse institutions; and(C)an equitable distribution of funds to agricultural research facilities of various sizes.(3)LimitationNot greater than 20 percent of amounts made available to carry out this section shall be awarded to projects in any 1 State.(4)AdministrationIn carrying out this section, the Secretary shall establish procedures for—(A)the submission of proposals for competitive grants; and(B)in consultation with representatives of National Institute of Food and Agriculture peer review panels, the review and selection of proposals submitted under subparagraph (A)..(d)Authorization of appropriationsSection 6 of the Research Facilities Act (7 U.S.C. 390d) is amended—(1)in subsection (a), in the first sentence, by striking 2023 and inserting 2026; and(2)in subsection (b), by inserting Federal before administration.3.Agricultural research centers(a)FindingCongress finds that the Agricultural Research Service Capital Investment Strategy dated April 2012 indicates that research facilities of the Agricultural Research Services have more than $1,000,000,000 in deferred maintenance.(b)Direct funding for deferred maintenance at ARS research facilitiesTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 is amended by inserting before section 404 (7 U.S.C. 7624) the following:401.Direct funding for deferred maintenance at ARS research facilities(a)In generalUsing amounts made available under subsection (c), the Secretary shall provide direct payments to research facilities of the Agricultural Research Service for the purpose of addressing deferred maintenance.(b)PriorityIn providing direct payments under subsection (a), the Secretary shall give priority to the most critical structures in accordance with the Agricultural Research Service Capital Investment Strategy dated April 2012.(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $200,000,000 for each of fiscal years 2022 through 2026..